[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1188

                  DANIEL G. GORTON, SR.,

                  Plaintiff, Appellant,

                            v.

          JOHN J. CALLAHAN, ACTING COMMISSIONER,
             SOCIAL SECURITY ADMINISTRATION,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF NEW HAMPSHIRE

   [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
             Coffin, Senior Circuit Judge,
               and Stahl, Circuit Judge.

 Stanley H. Robinson on brief for appellant.
 Paul M. Gagnon, United States Attorney, David L. Broderick,
Assistant U.S. Attorney, and Donna C. McCarthy, Assistant Regional
Counsel, on brief for appellee.

September 30, 1998

                                                Per Curiam.  Appellant Daniel G. Gorton appeals from
the district court's decision affirming the denial of
disability benefits by the Commissioner of Social Security. 
Having carefully reviewed the court's Order, dated January 20,
1998, the issues raised in the parties' briefs, and the
administrative record, we affirm essentially for the reasons
stated in the Order.
          Affirmed.  See Local Rule 27.1.